Citation Nr: 0714784	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  02-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
foot shrapnel wound, with fracture of os calcis and retained 
fragment, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for osteomyelitis, 
right os calcis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of 
shrapnel wound, right thigh, Muscle Group XIII, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of right 
forearm shrapnel wound, Muscle Group VIII, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  After being remanded for additional development in 
January 2004, these matters are again for appellate review.


FINDINGS OF FACT

1.  The veteran was wounded by an exploding mortar round 
during service in the Republic of Vietnam on September 12, 
1967.  He sustained wounds to the right forearm, the right 
foot and the right thigh.  

2.  A 40 percent disability rating is the maximum evaluation 
for the amputation of a leg below the knee.

3.  Competent, probative evidence shows the veteran's 
residuals of shrapnel wound of the right thigh approximate a 
moderately severe muscle disability but is less than a severe 
muscle disability.

4.  Competent, probative evidence shows the veteran's 
residuals of the right forearm shrapnel is less than a 
moderately severe muscle disability.

5.  The veteran's service-connected disabilities are 
sufficiently disabling as to preclude him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for residuals of right foot shrapnel wound, 
with fracture of os calcis and retained fragment, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.68, 4.73, Diagnostic 
Code 5310 (2006).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for osteomyelitis, right os calcis, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.68, 4.71a, Diagnostic 
Code 5000 (2006).

3.  The schedular criteria for a 30 percent disability 
rating, but no more, for residuals of shrapnel wound, right 
thigh, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5313 (2006).

4.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of right forearm shrapnel wound 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Codes 5307-5309 (2006).

5.  The schedular criteria for a TDIU rating are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

The veteran was informed of the evidence required to show 
entitlement to a TDIU rating by letter in June 2001 and in 
this context was requested to submit evidence of an increase 
in his disabilities.  The June 2001 letter, as well as a 
February 2004 letter, informed him of his and VA's respective 
duties for obtaining evidence, and the division of 
responsibility between him and VA in obtaining such evidence, 
and he was asked to provide any evidence in his possession 
pertinent to his claims.  He was informed of disability 
rating and effective date criteria by letter in March 2006 
and again in July 2006.  As such, the Board finds that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although additional notice was 
provided to the appellant after the initial adjudications, 
the claims were thereafter readjudicated.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, Social Security 
Administration (SSA) records, and his VA medical records, to 
include reports of VA examinations conducted in connection 
with his increased rating claims.  See June 2001 
correspondence (veteran indicates he had received no private 
medical treatment).  The veteran has been notified through 
the issuance of supplemental statements of the case of the 
evidence that has been obtained and submitted in connection 
with his claims.

The Board has carefully reviewed correspondence and 
statements in support of the claims and concludes that the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Increased Rating Claim

Historically, the veteran was wounded during service in the 
Republic of Vietnam on September 12, 1967, by an exploding 
mortar round.  He sustained wounds to the right forearm, the 
right foot and the right thigh.  His wounds were associated 
with an open fracture of the right os calcis and initial 
treatment consisted of wound debridement.  A shell fragment 
was removed from the right os calcis aboard the U.S.S. 
Sanctuary on October 5, 1967, and the wound continued to 
drain, consistent with chronic osteomyelitis of the right os 
calcis.  The veteran was evacuated and physical examination 
at the time of admission (he arrived on November 3, 1967) 
revealed a superficial, healed wound over the right forearm 
not associated with neuron-circulatory deficiency.  A small 
open wound was present over the medial aspect of the right 
thigh and a healed wound was present over the heel tendon on 
the right.  The lateral aspect of the right os calcis had an 
open, draining wound.  X-ray examination showed some bony 
fragmentation of the os calcis as well as several small, 
retained metallic fragments over the lateral aspect.

The February 20, 1968, medical board report indicates that 
following admission the veteran was started on a program of 
daily dressing changes and debridement for the draining sinus 
of the lateral aspect of the right os calcis.  He was also 
started on physical therapy to improve weight bearing on the 
right.  His wounds of the right forearm, thigh, and foot were 
well healed and the wound over the lateral aspect of the 
right os calcis was associated with a small sinus tract which 
drained minimal amounts of purulent material.  Subsequent X-
ray showed satisfactory portions of the os calcis fracture 
healing.  The veteran had the maximum benefits of military 
hospitalization but was found unfit for duty and placed on 
temporary disability retirement.  

Thereafter, service connection for shrapnel wound of the 
right ankle and heel with fracture of right os calcis, 
deformity of the right foot, post-operative laceration of the 
Achilles tendon, symptomatic scar on the outer aspect of the 
right foot, asymptomatic scar on the posterior aspect of the 
right lower leg, and shrapnel wound of the right forearm was 
established and a convalescence rating was awarded.  See 
March 1968 and May 1968 rating decisions.  Service connection 
was established for scars of the right thigh with retained 
foreign body by a January 1969 rating decision and his 
combined disability rating was 40 percent effective from 
October 1968.  Thereafter, his right foot and leg conditions 
were found to have increased in functional limitations and 
his combined disability rating was increased to 50 percent 
effective in August 1973.  See October 1975 rating decision.

In May 2001 the veteran filed his current increased rating 
claim, indicating his service-connected disabilities had 
worsened such that he was no longer employable.  The Board 
has reviewed all of the evidence in the veteran's claims 
file, with an emphasis on in-service treatment and the 
medical evidence for the rating period on appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claims.  

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Right Foot and Heel Disabilities

The veteran's service-connected shrapnel wound residuals of 
the right foot with fracture of the os calcis is currently 
evaluated as 30 percent disabling under diagnostic code 5310 
while his osteomyelitis of the right os calcis is evaluated 
as 20 percent disabling under diagnostic code 5000.  When 
combined, his disabilities involving the right foot and heel 
are 40 percent disabling.  See 38 C.F.R. § 4.25 (2006).  VA 
regulations provide that "[t]he combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68 (2006).  Since the schedular 
criteria provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot, under 38 C.F.R. § 4.71a, Codes 5165- 5167, a 
combined evaluation in excess of 40 percent for the veteran's 
shrapnel residuals and residual osteomyelitis of the right 
foot and heel may not be granted under any regulatory 
provision.  As such, the weight of the evidence is against 
this portion of the veteran's claim and an increased rating 
for either residuals of right foot shrapnel wound, with 
fracture of os calcis and retained fragment, or 
osteomyelitis, right os calcis, is not warranted.



Right Thigh Disability

The veteran's shrapnel wound residuals involving the right 
thigh are currently evaluated as 10 percent disabling under 
the diagnostic criteria used to evaluate the posterior thigh 
muscle group. The functions of this muscle group are 
extension of the hip, and flexion of the knee, outward and 
inward rotation of flexed knee.  The involved muscles include 
the biceps femoris, the semimembranosus and the 
semitendinosus. Under diagnostic code 5313, a moderate injury 
warrants a 10 percent rating. A moderately severe injury 
warrants a 30 percent rating. A severe injury warrants a 
maximum 40 percent rating. 38 C.F.R. § 4.73 (2006).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2006).  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, impairment of coordination, or uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2006).  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.

As indicated above, while in service the veteran's right 
thigh was injured in September 1967, resulting in a small 
wound over the medial aspect.  The evidence of record 
indicates the veteran walks with a limp favoring his right 
lower extremity and the SSA refers to the veteran using a 
cane; however, these functional limitations have been 
associated with his right foot disabilities.  See 38 C.F.R. 
§ 4.14 (2006).  The July 2001 VA joint and muscle VA 
examination reports show the veteran had painful motion on 
all movements of the right hip and knee but no abnormal 
movement or guarding of movement.  

The normal range of hip abduction is from zero degrees to 45 
degrees. The normal range of hip flexion is from zero degrees 
to 125 degrees.  The normal range of knee flexion and 
extension is zero degrees to 140 degrees. See 38 C.F.R. § 
4.71, Plate II (2006).  The July 2001 VA muscle examination 
report indicates the veteran had right hip abduction to 40 
degrees and flexion to 110 degrees while his right knee range 
of motion was zero to 140 degrees.  While the evidence shows 
no limitation of motion of the right knee and little 
limitation of motion of the right hip, the July 2001 VA 
examination report also indicates the veteran had easy 
fatigability and weakness.  September 2001 SSA radiographic 
evidence shows the veteran had 8 to 10 clouds of metallic 
particles about the size of a grain of rice encrusted in the 
femur and scattered in the soft tissue.  The March 2006 VA 
muscle examination report reveals decreased muscle strength 
and atrophy with diminished pinprick on all dermatomes of the 
right leg.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
While the evidence of record indicates the veteran had no 
intramuscular scarring, his right thigh scar was associated 
with subcutaneous tissue loss with depression.  

Based on the veteran's fatigability, mild weakness, atrophy 
as well as the adherent scar and diminished pinprick on all 
dermatomes, the Board concludes that, with every reasonable 
doubt resolved in his favor, the veteran's right thigh 
disability more closely approximates a moderately severe 
muscle disability.  As such, a 30 percent disability rating 
is warranted.  However, as the evidence does not reveal a 
scar that is indicative of wide damage to muscle groups, 
functional limitations that approximate severe limitation of 
motion, loss of deep muscle substance or flabby muscles in 
the wound area, the veteran's right thigh disability does not 
more closely approximate a severe muscle disability.  As such 
a disability rating in excess of 30 percent is not warranted.

The Board has also considered additional evaluations 
involving the veteran's right thigh disability.  The evidence 
reveals nerve involvement in the nature of diminished 
pinprick to the dermatomes.  However, a muscle injury 
evaluation will not be combined with a nerve evaluation of 
the same body part unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a).  As there is no 
indication the diminished pinprick findings affect functions 
different from his muscle limitations, a separate rating 
cannot be assigned.  

Additionally, while the veteran's scar was painful upon 
examination in March 2006, his fourth VA examination 
conducted in association with his claims, the previous 
examinations and his VA treatment records contain no such 
evidence in association with the right thigh scar.  
Additionally, the scar measured 8 square centimeters, was 
adherent, and was associated with subcutaneous tissue loss.  
Under the old criteria, a separate 10 percent disability 
rating is warranted for a scar that is poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002).  Under the new criteria, a separate 
evaluation is warranted if the scar is deep and over an area 
that exceeds 39 square centimeters, or superficial scars are 
compensable if the scar area is 929 square centimeters or 
greater, or if the superficial scar is unstable or painful 
upon examination.  38 C.F.R. § 4.71a, Diagnostic Codes 7801, 
7802, 7803, 7804 (2006).  As the veteran's lone indication 
that his scar was painful was at the fourth VA examination 
with no additional objective evidence and the scar is far 
less than 39 square centimeters, a separate rating is not 
warranted.

In reaching this decision, the Board notes the evidence does 
not show that the veteran's right thigh disability is in any 
way exceptional or unusual.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).

Right Forearm Disability

Muscle groups affecting the function of the forearm and hand 
are evaluated under Diagnostic Codes 5307 through 5309.  The 
veteran's right hand disability is evaluated under Diagnostic 
Code 5308, which provides that a rating of 10 percent is 
warranted for moderate disability of the Group VIII muscles 
of either hand while a higher 20 percent rating is warranted 
for moderately severe disability 38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2006).  The evaluations are the same for either 
the dominant or non-dominant hand.  The function of this 
muscle group affects the extension of the wrist, fingers, and 
thumb as well as extensors of the carpus, fingers, and thumb.  
Id.

The veteran is left-handed.  See July 2001 VA general medical 
examination report.  At the July 2001 VA muscle examination 
the veteran indicated that he had no precipitating factors 
for right forearm pain.  At the September 2001 VA muscle 
examination, he referred to severe pain in the preceding 
month and indicated that sleeping and using utensils to eat 
resulted in numbness of the right hand.  The September 2001 
VA examination report shows that upon examination the veteran 
had no bone, joint or nerve damage but had mild weakness of 
right extensors although movement was possible against some 
resistance.  The March 2006 VA muscle examination report 
indicates the veteran complained of right forearm pain and 
had three centimeters of muscle atrophy upon examination.  
His muscle strength was again determined to be 4/5.

Instead of prolonged infection, sloughing, or intramuscular 
scarring, the veteran's right forearm injury in service was 
determined to be well-healed within a month of the injury and 
characterized as superficial.  Additionally, the current 
evidence of his right forearm disability reveals complaints 
of pain with decreased functional abilities as well as muscle 
atrophy.  While the evidence reveals cardinal signs and 
symptoms of a muscle disability, the signs and symptoms do 
not more closely approximate a moderately severe muscle 
disability.  While the veteran's scar, measuring 4 
centimeters by 1 to 1.5 centimeters, was painful upon 
examination in March 2006, the fading scar was not associated 
with tissue loss and was non-adherent.  See also September 
2001 VA examination report.  The veteran also had weakness 
associated with his right forearm disability, however medical 
evidence characterized this weakness as mild.  As the 
probative evidence of record does not reveal a right forearm 
disability that approximate a moderately severe muscle 
disability, the weight of the evidence is against a higher 
disability rating.

The Board has also considered additional evaluations 
involving the veteran's right forearm disability.  The 
veteran complained of numbness associated right his right 
hand upon use.  However, a muscle injury evaluation will not 
be combined with a peripheral nerve paralysis evaluation of 
the same body part unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a).  As there is no 
indication the veteran has peripheral nerve paralysis that 
affects functions different from his muscle limitations, 
separate ratings cannot be assigned.  

Additionally, while the veteran's scar was painful upon 
examination in March 2006, examination in September 2001 
showed the scar was not sensitive or tender to palpation.  
Under the criteria in effect prior to August 30, 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Although the veteran indicated his scar 
was painful at the fourth VA examination conducted in 
association with his claims, the previous examinations and 
his VA treatment records contain no such evidence in 
association with the right forearm scar.  As such, the Board 
concludes the objective evidence of record does not 
approximate a painful, superficial scar of the right forearm 
and a separate rating is not warranted.

In reaching this decision, the Board notes the evidence does 
not show that the veteran's right forearm disability is in 
any way exceptional or unusual.  The record does not document 
that he has experienced any marked interference with 
employment due to his right forearm or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2006).

TDIU Rating

The veteran contends that he is entitled to a TDIU rating.  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19 
(2006).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2006).  Disabilities resulting 
from a single accident or multiple injuries incurred in 
action are considered "one disability" for TDIU rating 
purposes.  38 C.F.R. § 4.16(a)(2) and (4) (2006).  

Here, the veteran's service-connected disabilities resulted 
from the September 1967 injuries from an exploding mortar 
round.  The right foot disabilities are rated as 30 percent 
disabling and 20 percent disabling while his right thigh and 
right forearm disability are rated as 30 percent and 10 
percent disabling respectively.  His combined disability 
rating is 65 which is then converted to 70 percent to 
represent the final degree of disability.  See 38 C.F.R. 
§ 4.25 (2006).

The veteran meets the schedular threshold for determining 
whether he is entitled to a TDIU rating.  See 38 C.F.R. § 
4.16 (2006).  Moreover, the December 2001 SSA determination 
notice indicates the veteran was disabled since April 2001 
due to a primary diagnosis of post-traumatic arthrosis and 
atrophy of the right foot and ankle.  However, while the SSA 
evidence that the veteran is unemployable has been 
considered, there are significant differences in the 
definition of disability under the SSA and VA systems.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As such, 
while the fact the veteran has been found disabled for SSA 
purposes is pertinent to this claim, VA is not bound by that 
determination.  Id.; Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

The SSA case development sheet indicates the veteran had a 
narrow range of residual functional capacity for sedentary 
work and had skilled or semi-skilled work experience.  The 
veteran's TDIU rating claim shows the veteran completed high 
school, and had previously worked as a watch repair 
technician since September 1989 but that the company for 
which he worked went out of business.  See also April 2001 
letter from employer.  The veteran indicated he could not 
find another job and submitted statements from three 
prospective employers which reflect the veteran was unable to 
be employed due to limitations associated with his service-
connected disabilities.  However, the letters (as well as the 
veterans' TDIU rating claim) show the veteran has sought 
employment in construction, as a security guard, and as a 
custodian.  The fact that the veteran has sought employment 
solely in highly physical jobs that require walking lessens 
the probative value of the letters showing rejection of the 
veteran's applications for employment.  The veteran has not 
indicated he sought employment commensurate with his previous 
work experience or that is sedentary in nature.

The March 2006 VA muscle examination report indicates the VA 
examiner opined that the veteran was not rendered 
unemployable due to his right forearm, thigh and foot.  
However, the examination report also indicates the veteran 
was only able to stand for one hour and was also limited to 
light duty at a sedentary job; the veteran would require a 15 
minute break from standing or sitting for more than one hour.  
See also July 2001 VA examination report (veteran reported 
that sitting with his knees flexed precipitated right thigh 
pain).  The VA evidence showing limitations associated with 
even sedentary work, combined with the SSA evidence of a 
narrow range of sedentary work, is such that when reasonable 
doubt is resolved in the veteran's favor, the evidence of 
record shows the veteran is rendered unemployable due to his 
service-connected disabilities.  As such, an award of TDIU 
benefits is warranted.  


ORDER

An evaluation in excess of 30 percent for residuals of right 
foot shrapnel wound, with fracture of os calcis and retained 
fragment, is denied.

An evaluation in excess of 20 percent for osteomyelitis, 
right os calcis is denied.

An evaluation of 30 percent, but no more, for residuals of 
shrapnel wound, right thigh, Muscle Group XIII, is granted 
subject to the laws and regulations governing the 
disbursement of VA benefits.

An evaluation in excess of 10 percent for residuals of right 
forearm shrapnel wound, Muscle Group VIII, is denied.

A TDIU rating is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


